       Case 9:19-cv-00121-DWM Document 28 Filed 05/15/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



TECHMONSTER, LLC d/b/a WESTERN                      CV 19- 121-M- DWM
DATA RECOVERY
FREIGHTMONSTER.COM, INC. d/b/a
FREIGHT MONSTER, INC., and LARRY
LOCKHART, JR., individually,                               ORDER

                    Plaintiffs,

        vs.

WESTERN NATIONAL ASSURANCE
COMPANY, THE HARTFORD STEAM
BOILER INSPECTION AND
INSURANCECOMPANY,and
TRAVELERS CASUAL TY INSURANCE
COMPANY OF AMERICA,

                    Defendants.


      The plaintiffs having moved unopposed to dismiss pursuant to Rule 41 (a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The jury trial set for July 13, 2020 is VACATED.

     DATED this / ~day of May, 2020.



                                                     , District Judge
                                                  --~·ct Court
